                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Terrence T. Williams,                                      Civ. No. 20-439 (NEB/BRT)

                   Plaintiff,

v.                                                            ORDER

Brian Howard; Dave Adams; Macey
Tezmer; Durand Ackman; Mark
Anderson; Travis Pries; and Madyson
Erdelac,

                   Defendants.



     IT IS HEREBY ORDERED THAT:

     1.   The application to proceed in forma pauperis of Plaintiff Terrence T.

          Williams (Doc. No. 2) is GRANTED.

     2.   Williams is directed to submit a one-page addendum to his Complaint

          within 20 days of this order specifying whether he is suing the defendants

          in their personal capacities; their official capacities as agents of Olmsted

          County, Minnesota; or both. Absent clarification, this Court must interpret

          Williams’s complaint as raising only official-capacity claims, which may in

          turn affect the relief available to Williams in this proceeding. See

          Egerdahl v. Hibbing Comm. Coll., 72 F.3d 615, 619 (8th Cir. 1995).

     3.   Williams must pay the unpaid balance ($350.00) of the statutory filing fee

          for this action in the manner prescribed by 28 U.S.C. § 1915(b)(2), and the


                                          1
            Clerk of Court shall provide notice of this requirement to the authorities at

            the institution where Williams is confined. Williams is found to have no

            assets and no means by which to pay an initial partial filing fee. See 28

            U.S.C. § 1915(b)(4).



Date: February 6, 2020                                s/ Becky R. Thorson
                                                      BECKY R. THORSON
                                                      United States Magistrate Judge




                                           2
